Citation Nr: 1422257	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-31 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for post-operative residuals of a mesenchymal mass of the sacrococcygeal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005. 

This appeal to the Board of Veterans' Appeals  (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted the Veteran's claim for service connection for post-operative residuals of a mesenchymal mass of the sacrococcygeal area (claimed as a tailbone condition and posterior rectal mass) and assigned an initial noncompensable (i.e., 0 percent) disability rating for the condition retroactively effective from November 1, 2005, the day after his separation from service.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others). 

In March 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially obtaining more recent VA and private treatment records and having the Veteran undergo another VA compensation examination reassessing the severity of his sacrococcygeal condition.

The Board sees that he did not appear for his VA compensation examination scheduled for October 2011 following and as a result of the Board's prior remand.  In November 2011, he declined to reschedule his examination, preferring instead that adjudication of his claim proceed without the requested examination, so based on the existing evidence of record.  In an initial-rating claim, as here, when the Veteran fails to report for an examination, the claim shall be rated on the existing evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  See Turk v. Peake, 21 Vet. App. 565 (2008).  Thus, because the AMC continued to deny entitlement to an initial compensable rating for this disability in a February 2012 supplemental statement of the case (SSOC), and pursuant to the instruction in the Board's March 2011 remand, the claim was returned to the Board in March 2012 for further appellate consideration as the AMC had complied with the Board's remand directive to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The post-operative residuals of the mesenchymal mass of the sacrococcygeal area have included pain since the Veteran filed his underlying claim of entitlement to service connection for this disability.  


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 10 percent, though no greater rating, for the post-operative residuals of the mesenchymal mass of the sacrococcygeal area.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes (DCs) 5015, 5298 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties to Notify and Assist the Veteran with this Claim

In a case, as here, where the increased-rating claim arose in another context, namely, the Veteran first trying to establish his underlying entitlement to service connection for the disability, and that claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with him, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003 (Dec. 22, 2003).  And he received this required SOC in August 2007, also supplemental SOCs (SSOCs) in April 2008, July 2008, and February 2012, discussing his downstream claim for a higher initial rating for this disability, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher initial rating for this disability.  Thus, no further notice is required.

He also, in any event, received additional notice by way of letters dated in May 2008 and May 2009.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (noting that, in a claim for increased rating, VA need only provide "generic" notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also advise him of alternative DCs or daily-life evidence).

Moreover, the Board is assigning the highest possible schedular rating of 10 percent under the applicable DC 5298, so the Veteran is receiving the maximum permissible benefit.  In theory, then, the Board would not need to discuss whether he has received the required notice and assistance with his claim regardless because, even were the Board to assume, for the sake of argument, that he did not, this would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U. S. Supreme Court made clear that Veterans Claims Assistance Act (VCAA) notice and assistance errors, even if shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).

As far as assisting him with his claim, the Veteran's service treatment records (STRs), post-service VA treatment records, and post-service private treatment records identified by him have been obtained and associated with the claims file to the extent obtainable.  See 38 C.F.R. § 3.159(c).  In this regard, the Board sees that in May 2008, and again in June 2008, he submitted authorization and consent to release information forms authorizing VA to obtain additional private medical records related to his claimed condition.  See May 2008 and June 2008 VA Forms 21-4142 (noting he was under the care of a physical therapist for his condition and authorizing VA to obtain the attendant records of his treatment).  There is no further indication in the file that the RO attempted to obtain any such records.  However, to reiterate, since the Board is assigning the highest possible schedular rating, and therefore the Veteran is receiving the maximum permissible benefit, these additional records - even if obtained - would be superfluous.  So, realizing this, further efforts to obtain new authorization and consent forms and to seek out these additional records are not required.  See 38 C.F.R. § 20.1304; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, pursuant to the Board's March 2011 remand, the AMC requested later in March 2011 that the Veteran submit any additional evidence, including relevant private treatment records, or appropriate consent forms for any evidence that he would like VA to obtain on his behalf.  He submitted additional records in April 2011, but no additional consent forms.  In November 2011, he indicated that he did not desire any further evidentiary development and requested that processing of his claim proceed.  Therefore, to the extent that he has previously identified additional private treatment records potentially related to his sacrococcygeal condition, because the Board is grating the highest available schedular rating, there is no prejudice to him in proceeding without these records.  See id.  Thus, the duty to assist by obtaining relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the disability.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided an examination of his sacrococcygeal condition in July 2005; however, that examination was provided for the purposes of determining entitlement to service connection for this claimed disability, not its severity, which is now the relevant "downstream" issue.  And where the evidence of record does not reflect the current state of the disability, a VA examination must be performed reassessing the severity of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

But this, as previously explained, was precisely why the Board remanded this claim in March 2011 - to have the Veteran undergo another VA compensation examination reassessing the severity of this service-connected disability.  But he did not appear for his VA compensation examination scheduled for October 2011.  And although given the opportunity to reschedule the examination, in November 2011 he declined to reschedule, preferring instead that adjudication of his claim proceed without the requested examination, so, to reiterate, based on the existing evidence of record.  See again 38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565.  Accordingly, the Board finds that no further development of this claim is needed to meet VA's duty to assist by providing an examination for a medical opinion.


Notwithstanding the Veteran's failure to report for that scheduled VA examination, the directives of the Board's March 2011 remand have been satisfied to the extent possible, as his most recent VA treatment records and additional private treatment records submitted by him personally have been obtained and the examination was at least scheduled, as instructed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); but see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand not required under Stegall where there was substantial compliance with the remand directives, even if not exact or total compliance).

C.  VCAA Conclusion

In light of what has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.  

II.  Increased Rating

The Veteran is claiming entitlement to an initial compensable disability rating for his service-connected sacrococcygeal condition, asserting that the current 0 percent (noncompensable) rating does not reflect the true severity of his symptoms and consequent impairment.  

A.  Applicable Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as "pyramiding", is to be avoided.  Id.

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App. at 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings also may be warranted in established-rating claims). 

The Veteran's sacrococcygeal condition has been assigned a noncompensable rating under DC 5015-5298.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when an unlisted condition is encountered.  See 38 C.F.R. § 4.20 (2013).  In that situation, the disability is rated by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2013); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  The Board has reviewed other diagnostic codes but finds this clearly to be the most appropriate code for this particular disability.  See Dorland's Illustrated Medical Dictionary, pp 379, 1340-41, 1662 (32nd ed. 2012) (defining "coccyx," "sacrococcyx," and "sacrum").  In this regard, DC 5015 pertains to benign bone growths, and DC 5298 pertains to removal of the coccyx (i.e., tailbone).  

Under 38 C.F.R. § 4.71a, DC 5298, partial or complete removal of the coccyx warrants a noncompensable rating in the absence of painful residuals; a 10 percent rating is warranted if painful residuals are present.  

B.  Evidence & Analysis

The Veteran's STRs contain a September 2004 radiologic examination report identifying a smoothly marginated homogenous low density mass evident postlateral to the rectal ampulla on CT scan.  A December 2004 MRI report diagnosed a pre-sacrococcygeal mass, of mesenchymal origin.  In August 2005, the Veteran underwent a resection of the sacrococcygeal mass and cocygectomy, which involved excision of the mass as well as the removal of a portion of the coccyx to which it was attached.  A September 2005 nursing report reflects moderate post-surgical pain, controlled by medication.  On follow-up in September 2005 the Veteran presented "without complaint." 

The Veteran underwent a VA compensation examination in July 2005 for his posterior rectal mass.  He reported experiencing pain when exercising or running.  He declined a rectal examination.

Post-service VA treatment records show consistent complaints of pain in the area of his coccyx, especially following activity.  See, e.g., September 2006 VA Primary Care Note (reflecting complaints of pain in the sacral area occurring with activity); October 2006 VA Psychology Progress Note (showing an Axis III diagnosis of status post sacral teratoma removal with subsequent pain); November 2006 Primary Care Clinic Note (reflecting rectal pain); August 2007 VA Primary Care Clinic Note (noting the Veteran's August 2005 partial coccyx removal and recording his complaints of pain); September 2008 VA Primary Care Clinic Note (reflecting that the Veteran "continues to have sacral pain" with activity).  

Based on this evidence from during and since his service, and resolving all reasonable doubt in his favor, the Board finds that his sacrococcygeal condition has been manifested by painful residuals since the granting of entitlement to service connection for this disability, so since November 1, 2005.  Thus, a higher rating of 10 percent is warranted as of that date.  See 38 C.F.R. § 4.71a, DCs 5015, 5298.  

In so concluding, the Board has considered the Veteran's complaints of experiencing pain since his August 2005 cocygectomy, which have been well documented in both his STRs and his VA treatment records.  Moreover, he has consistently reported his history of pain in numerous statements submitted in conjunction with his claim.  See, e.g., Statements dated January 2006, May 2006, August 2006, September 2006, April 2008, May 2008, June 2008, July 2008, and April 2011.  Additionally, his reports of painful residuals have been corroborated by his wife in her June 2008 letter.  Both he and his wife are competent, even as lay people, to report on that as to which they have personal knowledge, such as him experiencing or her observing physical pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  And the Board also finds their assertions concerning this to be credible, therefore ultimately probative evidence in support of this claim since they are consistent with and supported by the other evidence of record, including his VA treatment records documenting his ongoing pain and discomfort.  Id.  See also Rucker v. Brown, 10 Vet. App. 67 (1997).

The 10 percent rating being granted in this decision is the maximum disability evaluation permissible under DC 5298.  The Board has considered all other potentially applicable DCs and finds no basis upon which to assign an even greater rating.  See Schafrath, 1 Vet. App. at 593.  The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, DC 5235-5245, is inapplicable.  Moreover, DC's 5235-5245 do not involve the same anatomical functions of the sacrococcyx and do not involve closely analogous symptomatology.  38 C.F.R. § 4.20.  Indeed, the Rating Schedule specifically distinguishes between disabilities of the coccyx and disabilities affecting the cervical and thoracolumbar spine, as the General Rating Formula for Diseases and Injuries of the Spine is specifically noted to apply to DCs 5235 to 5243; there is no reference to DC 5298, which is the only DC contemplating disability involving the coccyx.  In any event, to the extent the Veteran does have some limitation of motion of his thoracolumbar spine, any such limitation is attributed to the degenerative joint disease (i.e., arthritis) affecting this segment - T12-L2, for which he has a separate 20 percent disability rating under DC 5242.  See 38 C.F.R. § 4.71a.  That additional rating is not at issue in this appeal.

Thus, the Board finds that, although the Veteran has, at times, described his pain as "occasional" and occurring only with activity, the medical and lay evidence of record establishes that he certainly experiences at least some painful residuals of the August 2005 partial coccygeal excision.  See 38 C.F.R. § 4.71a, DC 5298.  Therefore, the disability picture most nearly approximates the criteria contemplated by the highest available 10 percent schedular rating under DC 5298, especially resolving all reasonable doubt in his favor.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Furthermore, as his sacrococcygeal condition has been this disabling since the granting of service connection, so since November 1, 2005, the Board need not "stage" this rating.  See Fenderson, 12 Vet. App. at 126 (1999).

Accordingly, a higher initial rating of 10 percent for this service-connected sacrococcygeal condition is granted.

C.  Extra-schedular Consideration

Because, as a result of this decision, the Veteran now has a higher 10 percent initial rating for his sacrococcygeal condition, which as mentioned is the highest possible rating under DC 5298, the Board must additionally consider whether he is entitled to even greater compensation under the provisions of Title 38 of the Code of Federal Regulations, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there is no basis to find that the Veteran's sacrococcygeal condition presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those in the criteria.  His reported symptoms (i.e., pain on exercise or activity) are contemplated by the rating criteria.  He has complained that his sacrococcygeal condition interferes with activity in general, and that he has pain on exertion, especially lifting and carrying.  See, e.g., Statements dated May 2006 (attributing pain in his tailbone to "physical strain"), September 2006 (stating that he experiences pain on "lifting, prolonged sitting, 
sit-ups, etc."), and April 2011 (noting pain in his tailbone on exertion, especially when lifting heavy objects).  Ratings under DC 5298 are based solely upon painful manifestations of surgical residuals.  See 38 C.F.R. § 4.71a, DC 5298.  As the rating criteria are premised upon painful residuals, and since his asserted symptomatology consists almost exclusively of pain, the rating criteria fairly account for nearly all of his symptoms as presented, including from his descriptions during his VA treatment and in his statements submitted in conjunction with his claim.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Moreover, the evidence does not show marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115.  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996); see also 38 C.F.R. § 4.71a, DCs 5237, 5242, and 5260.  Accordingly, the Board finds that the schedular rating criteria adequately address his disability and resultantly that referral for extra-schedular consideration is unwarranted.  Id.


ORDER

A higher 10 percent initial rating is granted for the post-operative residuals of the mesenchymal mass of the sacrococcygeal area effectively since November 1, 2005, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


